Citation Nr: 0300412	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
tinnitus, to include as secondary to the veteran's 
service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.

(The issue of entitlement to service connection for 
tinnitus and a psychiatric disorder, to include as 
secondary to the veteran's service-connected bilateral 
hearing loss, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant had active military service from January 
1971 to October 1973.

This appeal came before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department 
of Veterans Affairs (VA), Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.

In a June 2000 notice of disagreement, the veteran 
requested an RO hearing.  In a VA Form 21-4138, dated 
September 26, 2000, the veteran withdrew his request for a 
hearing.  38 U.S.C.A. § 20.704(e) (2002). 

In an August 1984 rating decision, the RO denied 
entitlement to service connection for tinnitus.  By letter 
dated October 9, 1984, the veteran was notified of that 
decision and his appellate rights; but he did not file an 
appeal.  That decision is final.  In February 2000, the 
veteran submitted a service-connection claim for tinnitus, 
which the RO characterized as a claim for service 
connection as secondary to his service-connected bilateral 
hearing loss.  In a May 2000 rating decision, the RO noted 
its previous denial of service connection on a direct 
basis in an August 1984 rating decision and denied service 
connection for tinnitus as secondary to his service-
connected bilateral hearing loss, without finding whether 
new and material evidence had been submitted to reopen the 
previously denied claim.  Regardless of the RO's 
disposition of the claim, the Board is without 
jurisdiction to consider the substantive merits of the 
claim in the absence of a finding that new and material 
evidence has been submitted.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  The Board finds, 
therefore, that the proper issue on appeal is whether new 
and material evidence has been submitted to reopen the 
previously denied claim.

Except for the issues of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for tinnitus and entitlement to a 
higher rating for bilateral hearing loss, the remaining 
issue will be the subject of a separate decision.  The 
Board notes that the issue of service connection for a 
psychiatric disorder, to include as secondary to the 
veteran's service-connected hearing loss, is the subject 
of additional development pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  Moreover, since this 
decision reopens the veteran's claim for service 
connection for tinnitus, that issue also is the subject of 
additional development.  After completion of the 
development, the Board will give notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  Following notice of development and 
review of any response to that notice, the Board will 
prepare a separate decision addressing the issues of 
entitlement to service connection for tinnitus and a 
psychiatric disorder.  


FINDINGS OF FACT

1.  In an August 1984 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
tinnitus; the veteran was informed of this decision in a 
letter dated October 9, 1984 but did not file an appeal of 
that decision.

2.  Evidence added to the record since the August 1984 
rating decision is so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim for entitlement to service connection for tinnitus.

3.  The veteran has Level IV hearing in the right ear and 
Level III hearing in the left ear.



CONCLUSIONS OF LAW

1.  The August 1984 rating decision, denying service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  New and material evidence has been received since the 
August 1984 rating decision sufficient to reopen the 
veteran's claim for service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 

3.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100, 4.951(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)).  The VCAA became effective on 
November 9, 2000.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required 
to substantiate a claim, and provides that VA will assist 
the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620, 45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments 
were effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated 
that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. at 45,629.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  Moreover, the provisions of 
the VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is 
presented as described in 38 U.S.C.A. § 5108 (West 1991). 

The Board finds no prejudice to the veteran in this case 
by proceeding with the adjudication of the issue of 
whether to reopen his claim for entitlement to service 
connection for tinnitus and for an increased rating for 
bilateral hearing loss as VA has complied with the notice 
and duty to assist provisions of the VCAA.  See generally 
Quartuccio v. Principi, 16 App. Vet. 183 (2002).  

After examining the record, the Board is satisfied that 
all relevant facts have been properly developed, to the 
extent possible, and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the service and VA 
medical records, April 1994 and April 2000 VA examination 
reports, which evaluate the status of the veteran's 
health, are adequate for determining whether the veteran 
has submitted new and material evidence to reopen his 
service connection claim and whether an increased rating 
is warranted. 

The Board finds no prejudice to the appellant in this case 
by determining whether new and material evidence has been 
submitted to reopen his claim for service connection for 
tinnitus and whether a higher rating is warranted.  This 
is so because the requirements regarding notice, which 
must be provided to the veteran under the VCAA have been 
satisfied by various informational letters, an August 2000 
statement of the case (SOC), and a July 2001 subsequent 
supplement statement of the case (SSOC), and the various 
RO decisions.  The veteran was specifically notified of 
the requirements needed for service connection and an 
increased rating in a July 2001 VCAA letter and a July 
2001 SSOC.  The RO advised the appellant that to reopen 
his service connection claim he must show that his 
tinnitus disorder is related to service or to his service-
connected bilateral hearing loss and that he must meet the 
requirements for a higher rating.  All of the relevant 
evidence was considered.  Thus, in light of the above and 
the Board's determination that new and material evidence 
has been received sufficient to reopen the veteran's 
service-connection claim for tinnitus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further development or notification pursuant to 
the provisions of the VCAA, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claim

The first issue before the Board is whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim of entitlement to service 
connection for tinnitus.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

Service connection for tinnitus was initially denied by 
the RO in an August 1984 rating decision on the basis 
that, even though the veteran had been diagnosed with 
tinnitus, the evidence showed that the veteran worked as a 
clerk typist while on active duty and service medical 
records showed no head injury, concussion or acoustic 
trauma.  By a letter dated October 9, 1984, the veteran 
was notified of the RO's August 1984 denial of service 
connection for tinnitus and was advised of his appellate 
rights.  He did not file an appeal.  In a May 2000 rating 
decision, the subject of this appeal, the RO denied a 
subsequent claim for entitlement to service connection for 
tinnitus as secondary to the veteran's service-connected 
bilateral hearing loss, noting that the veteran had not 
shown a plausible relationship between his hearing loss 
and tinnitus. 

Since the veteran did not perfect an appeal of the August 
1984 rating decision, it became final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a) 
(2002), 20.1103 (2002).

When a claim to reopen is presented, a two-step analysis 
is performed.  The first step of which is a determination 
of whether the evidence presented or secured since the 
last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge, 155 
F.3d at 1359-60.  New and material evidence is evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to 
evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the 
claim cannot be reopened.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new 
and material evidence has been received to reopen the 
veteran's claim for service connection for tinnitus.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on 
the basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a 
new disability, there must be competent medical evidence 
that the secondary disability was caused or chronically 
worsened by the service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 
134 (1994).

At the time of the August 1984 rating decision, the 
evidence of record included the veteran's service medical 
records, a September 1981 VA hospital report, VA 
examination reports dated in March, April and May 1983 and 
June 1984.  Service medical records show treatment for 
pain in the left ear due to wax build up in September 
1971.  In September 1973, just prior to discharge from 
service, the veteran was diagnosed with hypacusis, 
sensorineural, high frequency hearing loss, probably noise 
induced. VA hospital records showed that the veteran was 
hospitalized in September 1981 for ear problems including 
tinnitus.  A June 1984 VA audiological examination had 
shown the presence of tinnitus matched to 3000 Hertz in 
the right ear and to 3000-4000 Hertz in the left ear.

The evidence submitted since the August 1984 rating 
decision includes additional VA examination reports dated 
in April 1994 and 2000, an April 2000 VA social and 
industrial survey report, and statements from the veteran 
and his representative.  The additional VA examination and 
field investigation reports show the presence of 
continuous bilateral tinnitus, a history of military noise 
exposure for three years while in an artillery unit, and 
an occupational history of working at a general store or 
the post office since service discharge.  

Although most of this evidence is new, in that it was not 
previously of record, it is primarily cumulative of the 
evidence considered at the time of the August 1984 rating 
decision because it reveals no more than that the veteran 
has tinnitus.  The prior denial was essentially based on 
the finding that the veteran's tinnitus was not due to a 
head injury, concussion or acoustic trauma.  The April 
1994 and 2000 VA examination reports, however, note a 
history of in-service noise exposure while in an artillery 
unit.  The Board concludes that this latter evidence alone 
constitutes new and material evidence and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection.  Accordingly, his claim for service connection 
for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

In light of the April 1994 and 2000 examination reports 
noting a history of military noise exposure, the Board is 
undertaking additional development with respect to the 
veteran's reopened claim for service connection for 
tinnitus pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, and after giving notice of the development as 
required by Rule of Practice 903 and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  See 38 C.F.R. § 20.903.

Increased Rating Claim for Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss 
warrants a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2002).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board notes that VA changed the regulations pertaining 
to the evaluation of hearing loss and diseases of the ear 
less than a year before the veteran's claim was filed.  
These changes became effective June 10, 1999.  The revised 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions 
that were already the practice of VA.  38 C.F.R. § 4.85 
(2002).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the 
disability evaluation of each level of hearing impairment 
have not been changed.  38 C.F.R. § 4.87, Diagnostic Code 
6100 (2002).  

Under these regulations, an examination for hearing 
impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  Since the veteran has already 
been afforded the hearing tests required by the 
regulations, which were used by the RO in the evaluation 
of his claim, and there is no change to the rating 
available for hearing loss, the Board is able to evaluate 
this claim without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard, 4 Vet. 
App. at 393.

To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  
The puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing 
impairment of Level I.  Tables VI-VII are unchanged.  38 
C.F.R. § 4.85 (2002).

In addition, 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Under its provisions, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determined the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher numeral.  38 
C.F.R. § 4.86 (2002).

Initially, the Board notes that the law regarding 
evaluation of defective hearing changed effective December 
1987.  Prior to that time, the RO had assigned a 40 
percent rating for the veteran's bilateral hearing loss 
under Diagnostic Code 6628.  A disability rating in effect 
at the time the rating schedule is revised cannot be 
reduced due to a change in the rating schedule, unless the 
veteran's disability has shown an improvement.  Fugere v. 
Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. 
§ 3.951(a) (2002).

In a June 1983 rating decision, the veteran was granted 
service connection for bilateral sensorineural hearing 
loss, moderate from the middle frequencies up, with poor 
speech discrimination ability, and assigned a 40 percent 
disability rating, under 38 C.F.R. § 3.85, Diagnostic Code 
6288 (1982), effective from December 29, 1982.  The 
disability rating has remained unchanged.  That decision 
was based on service medical records showing entrance 
examination results of some high frequency hearing loss on 
the left at 6000 Hertz and separation examination results 
of high frequency, bilateral hearing loss represented by 
puretone thresholds in decibels of 40 on the right and 50 
on the left at 4000 Hertz.  An April 1983 VA audiological 
examination report reveals bilateral sensorineural hearing 
loss, moderate from the middle frequencies up with poor 
speech reception ability represented by 24 decibels in 
both ears.  Speech discrimination ability was reported as 
56 percent on the right and 60 percent on the left. 

A June 1984 VA audiological examination showed puretone 
thresholds in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
60
60
60
LEFT
10
50
65
60
60

The puretone average for the right ear was 51.25 and the 
average for the left ear was 58.75.  The veteran's speech 
recognition/discrimination score using the Maryland CNC 
test was 62 percent for the right ear and 60 percent for 
left ear.  The veteran complained of bilateral hearing 
loss and ringing sensation in the ears since 1973.  Right 
ear tinnitus was matched to 3000 Hertz and left ear 
tinnitus was matched between 3000 and 4000 Hertz.  The 
veteran was determined to have moderate sensorineural 
hearing loss from 1500 Hertz and above in the right ear 
and from 1000 Hertz in the left ear and moderately reduced 
speech discrimination ability in both ears.  

VA outpatient treatment records show that the veteran was 
seen in September 1993 for popping in the ears. 

An April 1994 VA audiological examination showed puretone 
thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
60
65
LEFT
25
65
75
65
70

The puretone average for the right ear was 61 and the 
average for the left ear was 68.  The veteran's speech 
recognition/discrimination score using the Maryland CNC 
test was 80 percent for the right ear and 84 percent for 
left ear.  The veteran reported some history of otitis 
media in the past and of military noise exposure for three 
years while in an artillery unit.  The veteran was 
determined to have moderate to moderately severe 
sensorineural hearing loss from 1000 to 4000 Hertz in both 
ears.  The examiner recommended continued use of 
amplification.

An April 2000 VA audiological examination showed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
70
70
LEFT
30
65
75
65
70

The puretone average for the right ear was 65 and the 
average for the left ear was 69.  The veteran's speech 
recognition/discrimination score using the Maryland CNC 
test was 80 percent for the right ear and 84 percent for 
the left ear.  The veteran reported some history of otitis 
media in the past and of military noise exposure for three 
years while in an artillery unit.  There was normal 
compliance of the tympanic membranes with acoustic 
reflexes present at expected levels and no acoustic reflex 
decay bilaterally.  The veteran was determined to have 
moderate to severe sensorineural hearing loss from 1000 to 
4000 Hertz in the right ear, with normal middle ear 
function.  He also was determined to have mild to severe 
sensorineural hearing loss from 500 to 4000 Hertz in the 
left ear, with normal middle ear function.  Word 
discrimination score was decreased in both ears. 

The audiometric findings of the veteran's April 2000 VA 
examination correspond to Level IV hearing in the right 
ear and Level III hearing in the left ear using Table VI.  
These findings are commensurate with a 10 percent rating 
according to the schedular criteria under the regulations.  
38 C.F.R. § 4.85.  Using Table VIa, the veteran has Level 
V hearing in both ears, commensurate with a 20 percent 
rating according to the schedular criteria under the 
regulations.  38 C.F.R. § 4.86.

The Board finds that entitlement to an increased rating 
for bilateral hearing loss is not warranted under the 
regulations.  The Board has considered the veteran's 
argument that his hearing loss has increased in severity.  
However, the evidence clearly weighs against the 
assignment of a rating in excess of 40 percent in this 
case.  The requirements of 38 C.F.R. §§ 4.85 and 4.86 set 
out the percentage ratings for exact numerical levels of 
impairment required for rating hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the Rating Schedule 
to the numeric designations assigned based upon the 
relevant findings obtained upon VA audiological 
examination show that the criteria for a rating in excess 
of 20 percent have not been met.  But under the provisions 
of 38 C.F.R. § 3.951(a), since the veteran's disability 
has not shown improvement the rating may not be reduced 
below 40 percent.  In summary, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 40 percent for bilateral hearing loss.  

As the preponderance of the evidence is against the 
veteran's increased rating claim, the benefit-of-the-doubt 
rule is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
To this extent, the appeal is granted. 

Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

